'   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                    (For Offenses Committed On or After November 1, 1987)


                   Victor Hugo De La Torre-Murillo                              Case Number: 3:20-mj-20480

                                                                                Heather L. Be
                                                                                Defendant's Attorney


    REGISTRATION NO. 94762298
                                                                                                                  MAR O3 2020
    THE DEFENDANT:
     lZl pleaded guilty to count( s) .---:-_..a..._
                                       1 of Complaint
                                                   _ _ _ _ _ _ _tsoiJTRE'i~rm'ft'mHimR:lm'JTA
     D was found guilty to count(s)                                                                                                      DEPUTY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                   Nature of Offense                                                          Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
     •    The defendant has been found not guilty on count(s)
                                                                             -------------------
     •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of: /

                                   tJ(TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, March 3, 2020
                                                                              Date of Imposition of Sentence


    Received
                  DUSM
                            /·I.
                  ---'-""'~·uii _ __
                             \ )     \!                                       ui:liRLocK
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                    3 :20-mj-20480
